DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the submission of 02/12/2021, which has been entered. Claims 1-4 and 7-8 allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate or render obvious the combination of an oil bath type bearing device as set forth in claim 1, and most significantly requires. wherein the oil supply holes are formed at intervals in an axial direction, and wherein opening diameters of the oil supply holes increase toward a center in the axial direction
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656